Citation Nr: 0117703	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In December 1999, the 
veteran entered notice of disagreement with the rating 
decision denial of service connection for PTSD and (residuals 
of) a back injury.  The RO issued a statement of the case on 
July 24, 2000.  The veteran entered a substantive appeal, on 
a VA Form 9, which was received at the RO on September 20, 
2000. 

The Board notes that, in addition to the contention that a 
back disorder began in service, in a statement attached to 
the VA Form 9 received in September 2000, the veteran has 
also contended that, during surgery by VA in December 1972 to 
remove a pilonidal cyst, a surgical clip was left by VA in 
the area of his lower lumbar spine, and this had helped 
aggravate his spine disorder.  To the extent the veteran may 
be contending that additional back disability of lumbar pain 
or strain, or osteoarthritis, was caused by this VA surgery, 
a claim would be raised for compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991).  The issue of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims of entitlement to service connection for 
residuals of a back injury and PTSD has been developed.

2.  The veteran's currently diagnosed lumbar strain with pain 
and osteoarthritis of the lumbar spine is not related to his 
period of active military service. 

3.  The veteran engaged in combat with the enemy. 

4.  The weight of the competent medical evidence of record 
demonstrates that the veteran does not have a current PTSD 
diagnosis. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Back Injury

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met with regard to the issue 
of entitlement to service connection for residuals of a back 
injury.  In this regard, the Board notes that the veteran has 
been afforded a VA examination in October 1998.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional treatment records which have not been obtained.  
The February 1999 rating decision notified the veteran of the 
need to present evidence which demonstrates that current back 
disability was incurred in or aggravated by military service, 
and the July 2000 statement of the case informed the veteran 
of the legal requirements to establish service connection.  
Accordingly, no further notice or assistance to the veteran 
in acquiring evidence is required by the new statute.  

The Board notes that the February 1999 RO rating decision 
denied the veteran's claim for service connection for 
(residuals of) a back injury on the basis that the claim was 
not well grounded.  The Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107), 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  However, the July 2000 
statement of the case informed the veteran of the legal 
requirements to establish service connection, including the 
provisions regarding the merit-based application of 
reasonable doubt.  The veteran has at all times argued his 
case for service connection on the merits, has not been 
mislead into presenting evidence or argument only on the 
requirements for well groundedness, and he did not indicate 
he wanted a personal hearing.  For these reasons, the Board 
finds that the veteran has not been prejudiced by the 
determination that the claim was not well grounded, nor by 
the Board's current decision on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Where a 
veteran who served for ninety (90) days or more during a 
period of war develops a arthritis to a degree of 10 percent 
or more within one year from separation from service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be: medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability, established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Board is required to consider all the evidence of record, 
and weigh the relevant evidence to determine if:  a fair 
preponderance of the evidence is against a veteran's claim, 
in which case it will be denied, and the "benefit of the 
doubt" rule has no application; a fair preponderance of the 
evidence is in favor of the claim, in which case the claim 
will be granted and, again, the benefit of the doubt rule has 
no application; or there is an approximate balance of 
positive and negative evidence, in which case the veteran 
prevails by operation of the benefit of the doubt rule.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only if, after 
weighing the evidence, the Board finds that the weight of the 
evidence is in relative equipoise, is the benefit of the 
doubt resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

The veteran contends that his currently diagnosed disability 
of the low back, manifested by back pain, was incurred in 
service in 1971.  He wrote that while in service he 
experienced pains in multiple areas, including the lower 
spine, and that this pain had continued since then.  

The Board notes that in service in October 1971 the veteran 
underwent a pilonidal cystectomy for a superficial laceration 
over the upper sacral region.  Service connection has been 
established for the residual scar of pilonidal cystectomy, 
effective from March 1972, rated as noncompensable.  While a 
February 1973 rating decision referred to this disability as 
a "lower back condition," it is separate and distinct from 
the current claim for service connection for a low back 
disorder, most recently diagnosed as lumbar strain and pain, 
or osteoarthritis. 

In this case, the veteran's service medical records are 
devoid of any indication that the veteran complained of, was 
treated for, or was diagnosed with, a low back disability 
(other than a separate disorder of pilonidal cyst), and 
contain no evidence of a back injury in service.  Service 
medical records are negative for low back pain, clinical 
findings, or treatment for low back disability (not 
associated with pilonidal cyst).  In a Report of Medical 
History at the service separation examination in February 
1972, the veteran checked the block which indicated that he 
did not have, and had not experienced, recurrent back pain.  
Upon examination at service separation, the spine was found 
to be clinically normal.  

The post-service medical evidence reflects that at a VA 
compensation examination in January 1973, the veteran 
complained of soreness associated with a tender cyst at the 
end of his spine, but no other back or lumbar spine 
complaints.  As indicated, this pertained to his service-
connected residual scar of pilonidal cystectomy, for which 
the veteran underwent excision of pilonidal sinus tracts in 
December 1972.  Physical examination by the VA examiner in 
January 1973 revealed full range of motion of all joints, 
with normal posture, gait, and carriage. 

VA outpatient treatment entry notes in June to August 1974 
reflect that the veteran fractured the left tibia and fibula 
a few weeks before.  A January 1977 summary of VA 
hospitalization was absent of any complaints regarding the 
low back.  A January 1977 doctor's statement reflects only 
complaints of pain in the back, which result from a cyst in 
the back.  

Medical records from the Georgia State Department of 
Corrections include a history of back injury or back pain 
occurring at the same time as the fracture of the post-
service left tibia and fibula.  In December 1995, the veteran 
reported a history of compound fracture of the left ankle in 
1979.  April 1996 entries reflect malposition of fracture of 
the left tibia 10 to 12 years earlier, which caused poor 
position.  X-rays of the lumbar spine in July 1997 revealed 
osteoarthritis, with muscle spasm, and a slight straightening 
of the lumbar alignment, and also noted about 1cm of joint 
mouse like round density at the medial aspect of the left hip 
joint and a 1cm old surgical clip like density at the lateral 
aspect of the left hip.  June and July 1997 entries reflect a 
history and complaints of low back pain by the veteran which 
was assessed as musculoskeletal pain or low back pain and 
questionable osteoarthritis. 

In a letter dated in July 1997, the veteran wrote that he was 
having pain in his lower spine area, which he had experienced 
since service. 

At a VA spine examination in October 1998, the veteran denied 
any history of back injury, and complained of dull and 
throbbing pain at the lumbosacral junction.  Physical 
examination revealed mild loss of lumbar lordosis with some 
tenderness to palpation at the lumbosacral junction.  Range 
of motion was very well preserved, with normal strength, and 
a good straight leg raise.  The examiner noted that previous 
X-rays showed some minor hypertrophic osteophytic changes in 
the lower lumbar spine with some loss of lumbar lordosis, 
with Schmorl's notes at L3, with some type of "joint mice" 
appearing substance near the left hip along with some 
evidence of an old surgical clip on the left side.  The 
relevant impression was chronic lumbar strain with mechanical 
back pain.  (The examiner also entered a separate diagnosis 
which pertains to the veteran's service-connected disability 
of previous pilonidal cyst excision that appears to have a 
good result.) 

The evidence in this veteran's case does not demonstrate a 
back injury or disease in service, unrelated to his service-
connected pilonidal cyst.  While the veteran contended in a 
July 1997 statement that his back pain began in service, he 
did not even allege an injury or disease of the back in 
service, and the service medical records are negative for 
evidence of back injury or disease in service.  At a VA spine 
examination in October 1998, the veteran denied any history 
of back injury.  Early references in the record to back 
symptoms or back disability, read in context, refer only to 
the separate service-connected disability of scar residuals 
of pilonidal cyst, and not to the currently claimed low back 
disability. 

The credible evidence of record reflects that the veteran 
began complaining of low back pain after service at the same 
time as the post-service fracture of the left tibia and 
fibula.  While the veteran has recently contended that he had 
continuous low back pain since service, his recent assertion, 
made pursuant to a claim for compensation, is outweighed by 
the evidence of record, especially evidence which shows that, 
at the service separation examination in February 1972, the 
veteran specifically denied any recurrent back pain.  The 
service medical records otherwise do not corroborate the 
veteran's recent claim of continuous low back pain beginning 
in service, namely, the absence of complaints, clinical 
findings, or treatment for low back disability, and the 
service separation examination which found the veteran's 
spine to be clinically normal at that time.  Further, the 
post-service medical records do not reflect a history of 
continuous low back pain being reported by the veteran, nor 
evidence of continuous post-service symptomatology of low 
back pain.  Therefore, the Board finds the veteran's recent 
report of continuous back pain in service (other than that 
associated with service-connected pilonidal cyst) and since 
service not to be credible.  

Post-service medical records even include evidence of the 
veteran's denial of such symptomatology until after service 
when he incurred a fracture of the left tibia and fibula.  
The medical evidence tends to relate the onset of the 
veteran's low back pain to the post-service fracture of the 
left tibia and fibula.  None of the medical evidence of 
record relates the currently diagnosed low back disabilities 
- low back pain or strain, osteoarthritis - to the veteran's 
service.  

Additionally, the evidence does not demonstrate evidence of 
osteoarthritis of the lumbar spine within one year of service 
separation, so the presumptive provision for arthritis 
manifested within one year of service does not apply in this 
case.  Osteoarthritis was not established until X-ray 
findings in July 1997.  See 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

As there is no credible evidence of in-service injury or 
disease of the low back, no credible evidence of chronic back 
disability in service nor continuous post-service 
symptomatology until a post-service injury, and no evidence 
of osteoarthritis of the lumbar spine within one year of 
service, the Board must find that the veteran's currently 
diagnosed lumbar strain with pain and osteoarthritis of the 
lumbar spine is not related to his period of active military 
service.  As such, the Board concludes that a low back 
disorder was not incurred in or aggravated by active service, 
and the appeal is denied.  38 U.S.C.A. §§ 1110, 5107; 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

II.  Service Connection for PTSD

The Board finds that, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been met 
with regard to the issue of entitlement to service connection 
for PTSD.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all treatment records which 
might be relevant to the veteran's claim, and the veteran has 
not identified any additional treatment records which have 
not been obtained.  The February 1999 rating decision and the 
July 2000 statement of the case informed the veteran of the 
legal requirements to establish service connection for PTSD.  
The veteran was afforded a VA PTSD examination in October 
1998.  While the VA examination did not include a review of 
the claims file, it did include a thorough history and 
current complaints and symptoms provided by the veteran, upon 
which the VA examiner based the opinion that the veteran's 
reported symptomatology did not fit the diagnostic criteria 
for PTSD.  As the basis for the opinion was that the veteran 
did not currently meet the criteria for PTSD, rather than a 
question of the adequacy of a stressful event in service, or 
the question of whether currently diagnosed PTSD was related 
to an in-service stressor, the Board finds that no further 
medical examination or opinion is necessary to make a 
decision on this claim.  Because the evidence of record is 
sufficient to determine that the veteran does not have PTSD, 
it is not necessary to reach the further question of whether 
there is causal nexus between current symptomatology and a 
specific claimed in-service stressor(s).  Accordingly, no 
further notice or assistance to the veteran in acquiring 
medical evidence is required by the new statute.  

Generally, in order to establish service connection for a 
particular disability, the evidence of record must 
demonstrate that a disease or injury resulting in a current 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the February 1999 RO rating decision 
on appeal, the old requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1998).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this case, the veteran's DD Form 214 indicates that he had 
a military occupational specialty of infantryman and is a 
recipient of a Combat Infantryman Badge, thus evidencing 
combat with the enemy in service.  The Board concludes that, 
in this veteran's case, combat with the enemy has been 
demonstrated under both the old and new regulation of 
38 C.F.R. § 3.304(f).  Therefore, the occurrence of a 
stressor of combat in service is established.  

However, as the analysis below demonstrates, the weight of 
the probative medical evidence has not established a 
currently diagnosed disability of PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
applied to this veteran's case, the substance of the previous 
38 C.F.R. § 3.304(f) has not been significantly altered.  The 
new regulation still requires that the medical evidence 
demonstrate a current diagnosis of PTSD, although it no 
longer requires a "clear" diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2000).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed as applied to this veteran, the Board finds that the 
veteran was not prejudiced by not being notified of the 
change in the regulation.  See Bernard, 4 Vet. App. 384.  

As an in-service stressor related to combat has been 
established, the next question is whether the medical 
evidence demonstrates that the veteran currently has a 
diagnosed disability of PTSD.  A diagnosis of PTSD is a 
medical determination.  See Cohen, 10 Vet. App. 128, Caluza, 
7 Vet. App. at 506.  In this regard, the Board has considered 
the evidence for and against a medical diagnosis of PTSD.  
The Board has reviewed and considered all of the evidence in 
the veteran's claims file, including the veteran's 
statements, though each item is not specifically mentioned in 
the decision.  See Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  

The evidence of record includes service medical records which 
are negative for any complaints, findings, or diagnosis of 
psychiatric disability in service, including no evidence of 
PTSD.  A July 1973 VA summary of hospitalization reflects a 
diagnosis of inadequate personality.  This report was based 
on the veteran's complaints which included nervousness since 
service separation, walking the floor constantly, poor sleep, 
easily becoming upset, and an inability to remember things.  
A November 1975 VA summary of hospitalization reflects 
diagnoses of anxiety neurosis and obsessive-compulsive 
personality disorder, based on reported complaints of 
nervousness, nightmares, difficulty sleeping, tension, 
anxiety, depression, irritability, and an aggressive act.  A 
January 1977 VA summary of hospitalization reflects a 
diagnosis of anxiety neurosis, based on symptomatology of 
insomnia, anorexia, restlessness, irritability, depression, 
and some suicidal ideation, as well as clinical findings of 
depression and poor insight and judgment.  

Medical records from the Georgia Department of Corrections 
reflect that in March 1997 the veteran reported flashbacks 
when he encountered the sound of helicopters, had 
intermittent nightmares, and lived with elevated levels of 
anxiety.  In an undated history associated with these 
treatment records, the veteran reported a history of 
flashbacks and nightmares since 1971, that his brother had 
been shot to death mistakenly in 1977, and that he began 
incarceration in 1983 for federal kidnapping and murder.  He 
also reported that he did not like to be around people, and 
that loud noises made him jump.  In April 1997, a consulting 
psychiatrist entered a provisional diagnosis to rule out PTSD 
(limited symptoms), noting that the veteran was a Vietnam 
veteran with episodic flashbacks and dreams, but the 
flashbacks and dreams seemed limited.  In May 1997, the same 
psychiatrist entered a diagnosis of a history of PTSD 
(limited symptomatology).  This diagnosis was based on an 
inaccurate history of the veteran having a history of PTSD 
which had been treated through VA.  The symptoms noted at 
that time were occasional flashbacks and intrusive thoughts.  
In June 1997, the same psychiatrist entered diagnoses of PTSD 
and anxiety (not otherwise specified).  However, this 
diagnosis was based in part on an inaccurate history of the 
veteran having had a long history of PTSD (since Vietnam), 
which PTSD symptoms had been treated by VA, including VA 
hospitalizations.  The reported symptoms noted in June 1997 
included irascibility, troubled thoughts, occasional 
flashbacks, vivid dreams, racing thoughts, decreased sleep, 
lack of concentration, while clinical examination noted 
moderate anxiety.  In July 1997, the same psychiatrist 
entered diagnoses of PTSD and anxiety (not otherwise 
specified), based on a finding of anxiety, noting the veteran 
was less anxious on medication.  

An October 1998 VA PTSD examination noted the veteran's 
history of exposure to stressors of combat in service, 
including sniper attacks, firing at the enemy, and killing 
people.  The VA examiner diagnosed anxiety disorder (not 
otherwise specified) and polysubstance abuse.  The VA 
examiner did not diagnose PTSD, but instead offered the 
opinion that the veteran did not meet the diagnostic criteria 
for PTSD.  This opinion was based on the veteran's 
description of occasional nightmares, intrusive thoughts from 
time to time related to Vietnam, minimal avoidance of 
stimuli, exaggerated startle response, and only one symptom 
of increased arousal related to sleep, along with the 
examiner's finding of somewhat constricted affect.  The VA 
examiner also noted that the veteran was then incarcerated 
for charges of murder related to a drug deal, and offered the 
opinion that the veteran's Global Assessment of Functioning 
score of 65 indicated that the veteran had mild symptoms 
which were related to anxiety and probably being incarcerated 
for an extended period of time.  

The Board recognizes that in June and July 1997, psychiatric 
diagnoses of PTSD were made, but the Board concludes in this 
decision that the weight of the evidence demonstrates that 
the veteran does not now have a diagnosed disability of PTSD.  
While there is evidence of record that the veteran has been 
diagnosed with PTSD, there is other, including more recent, 
medical evidence which reflects that the veteran does not 
have PTSD. 

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  

Weighing the evidence for and against the veteran's claim, 
the Board finds that the October 1998 VA psychiatric opinion 
that the veteran does not have PTSD is of greater weight and 
probative value than the June and July 1997 psychiatric 
reports of record reflecting diagnoses of PTSD.  The October 
1998 VA psychiatric examination was based on a more accurate 
history and more thorough review of the reported 
symptomatology.  The VA psychiatrist offered a medical 
opinion that the symptomatology was not sufficient to support 
a diagnosis of PTSD.  The VA psychiatric opinion also 
addressed the role of the veteran's incarceration, 
recognizing the recurrent stress of being incarcerated for 
the previous ten years as an Axis IV stressor.  

The other medical evidence of record tends to support the 
October 1998 VA psychiatric opinion (that the veteran did not 
have PTSD) more than the 1997 psychiatric opinions (which 
included the diagnosis of PTSD), as it demonstrates three 
psychiatric hospitalizations which resulted in diagnoses 
rendered at the time which were of psychiatric disorders 
other than PTSD.  For example, a July 1973 diagnosis was 
inadequate personality, a November 1975 diagnoses was anxiety 
neurosis and obsessive-compulsive personality disorder, and a 
January 1977 diagnosis was anxiety neurosis.  The other 
medical evidence of record includes service medical records 
which are negative for psychiatric symptomatology.  However, 
because of the nature of delay in onset of PTSD, the Board 
does not find the absence of service medical record findings 
to be significantly unfavorable to the veteran's claim.  

Weighing the diagnosis of PTSD made at the Georgia Department 
of Corrections in 1997 by a consulting psychiatrist, against 
the evidence which shows no current diagnosis of PTSD, the 
Board notes that the June and July 1997 PTSD diagnosis is 
qualified by the examiner's indications in April and May 1997 
that a PTSD diagnosis was only provisional or by history 
only, due to the lack of PTSD symptomatology.  Without any 
significant change in symptomatology, the June 1997 diagnosis 
included PTSD, which was carried forward in the July 1997 
entry.  Even certain symptomatology was ascribed in June and 
July 1997 to an additional diagnosis of anxiety disorder (not 
otherwise specified) rather than a diagnosis of PTSD.  The 
1997 psychiatric diagnoses also did not address the effect of 
the stress of incarceration since 1983 on the veteran, nor 
the effect of the stressful events or actions which caused 
his incarceration.  

More importantly, however, the June 1997 PTSD diagnosis (and 
July 1997 PTSD diagnosis which was carried forward) was based 
on an inaccurate history supplied by the veteran, that is, of 
a history of the veteran having a history of PTSD which had 
been treated through VA (May 1997 entry), or of having had a 
long history of PTSD since Vietnam, which PTSD symptoms had 
been treated by VA, including VA hospitalizations (June 1997 
entry).  The veteran had not in fact been diagnosed or 
treated for PTSD by VA prior to this time (and has not to 
date been diagnosed or treated for PTSD by VA at any time).  
VA reports of hospitalization in fact reflect no diagnoses of 
PTSD; instead they reflect diagnoses and treatment for other 
psychiatric disorders of inadequate personality (July 1973), 
anxiety neurosis and obsessive-compulsive personality 
disorder (November 1975), and anxiety neurosis (January 
1977).  The Court has held that the Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998).  The Court has also held that, while an examiner can 
render a current diagnosis based upon his examination of the 
veteran, without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).   

Notwithstanding the veteran's assertion that he currently has 
PTSD as the result of his combat in service, while the 
veteran is competent to report and describe to a medical 
professional the in-service stressful events, as well as 
symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the reasons indicated, the Board finds that the evidence 
of record which reflects a diagnosis of PTSD in 1997 is 
outweighed by the medical evidence and medical opinion 
evidence of record, including VA reports of hospitalization 
and an October 1998 VA examination report, which show that 
the veteran's psychiatric symptoms do not meet the criteria 
for a current diagnosis of PTSD.  The Board finds that 
because the weight of the medical evidence of record 
demonstrates that the veteran currently does not have a 
medical diagnosis of PTSD, the claim for service connection 
for PTSD must be denied.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.303, 3.304(f).  As the preponderance of the 
evidence is against the claim of service connection for PTSD, 
the Board finds that there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  See Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for residuals of a back injury is denied. 

Service connection for PTSD is denied. 



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 



